Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “start point and... end point,” as recited in claims 1, 2, 8, 16, 17, 20 and 21, must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

	Claim 1, at lines 12-13, recites “a start point and an end point that are connected to each other,” which is indefinite because it implies that the start and end points are themselves joined together, while Applicant evidently intends to say that they are electrically connected by the “first pattern portion.” This, or its equivalent, should be recited. Claims 20 and 21 have the same deficiency.
	Claim 1, at lines 3-7, recites “the first plane heating element defining a first zone of the surface of the substrate; and... the second plane heating element defining a second zone that surrounds the first zone,” at line 16, “a pair of first connectors,” and at lines 22-23, “a portion of the... first connectors are located in the second zone.” Aside from implying that the “second zone” in some manner embraces the “first zone,” this leaves the location of the first connectors indefinite because the way in which a “plane heating element” defines a zone is not specified. If they are coextensive in the plane of the heating element, this should be recited. Claims 16 and 21 have the same deficiency.
	Claim 2 recites “the start point and... end point... are located at an outermost side of the first zone,” which is indefinite because heater structure with respect to which “inner” and “outer,” hence “innermost” and “outermost,” are unambiguously defined, has not been recited. Claims 8-10, 17, 18, 20 and 21 have the same deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2010/0193501 to Kim et al (Kim).
As recited in claim 1, Kim discloses, at Fig. 4 and ¶¶ [0041]-[0045], an electric heater comprising “a substrate [111]; a first plane heating element... defining a first zone [the innermost six rings 123]... a second plane heating element... defining a second zone that surrounds the first zone [the next four rings 123],... a first pattern portion... in the first zone [innermost six rings 123]... having a start point and an end point,” i.e., in the sixth ring from the center, where the track ends are joined to the middle two connectors 127, “a pair of first electrodes located outside the first zone [enlarged ends of connectors 127], and a pair of first connectors [127] that connect the first pattern portion to the pair of first electrodes [between the electrode and the sixth ring], wherein the second plane heating element comprises a second pattern portion... in the second zone [the 7th through 10th rings 123]... having a start point and an end point,” i.e., in the 7th and 10th rings, where the track ends are joined to the bottom/left two connectors 127, and “a portion of the pair of first connectors are located in the second zone,” i.e., the middle two connectors 127 pass through the 7th through 10th rings.
As in claim 2, Kim discloses “the start... and... end point[s] of the first pattern portion are... at the outermost side of the first zone” (Fig. 4), i.e., in the sixth ring  from the center, where the track ends are joined to the middle two connectors 127.

As in claim 4, and shown by Kim in Figure 4, each plurality of “first tracks [123],.. first bridges [125], and... first connectors [127] is symmetrical with respect to a... line... through the center of the first zone.”
As recited in claim 9, Kim discloses “a pair of second electrodes [i.e., the enlarged ends of connectors 127]... outside the first zone; and a pair of second connectors [the bottom/left pair] that connect the second pattern portion [i.e., the 7th – 10th rings] to the pair of second electrodes,.. the second connectors are... outside the... first connectors and... parallel to the... first connectors, and wherein... a portion of the... second connectors [is]... in the second zone.” The connection parts of this, the second pair of connectors, in the 7th and 10th rings, are both outside the connection parts of the first conductors, in the 6th ring (Fig. 4); and the connector connected to the 7th ring passes through the second zone, thus meeting these claim limitations.
As in claim 10, Kim discloses “second tracks [123]... arc shape[d]... spaced apart... [with] lengths... increasing from the inner side... to the outer side of the second zone; and... second bridges [125] that connect the... second tracks [123] in series” (Fig. 4), to generate heat when powered.
As in claim 11, and shown by Kim in Figure 4, each plurality of “second tracks [123],.. second bridges [125], and... second connectors [127] is symmetrical with respect to a... line... through the center of the first zone.”
As in claim 12, Kim discloses in Figure 4, “the pair of first connectors and... pair of second connectors are... between... a pair of second bridges,” where the first pair of second pair of connectors are the bottom/left pair, sharing one connector with the first pair.
As in claim 16, Kim discloses in Figure 4, “a third plane heating element [the three outermost rings 123]... defining a third zone that surrounds the second.., a third pattern portion... having a start point and an end point [where the 11th and 13th rings connect with the outer pair of connectors]... a pair of third electrodes [the enlarged ends of outer pair of connectors 127]... wherein... a portion of the pair of first connectors and... pair of second connectors are located in the third zone.” Kim shows first and second pairs of connectors selected from the three bottom/left connectors, which are located in the third zone, i.e., the outermost three rings 123.
Independent claim 20 is largely addressed in the discussion of claim 1 above. Claim 20 makes explicit just that the “first connectors [127, the middle pair] are located in the opening at the side of the second pattern portion,” which Kim shows in Figure 4: the opening is the clear path at the bottom side of the second pattern portion, between the heater tracks 123 and bridges 125, through which the pair of first connectors 127 pass.
 Most of the subject matter of independent claim 21 is also addressed above in the discussion of claim 1. It includes just the part of claim 12 requiring that “the pair of first connectors... are... between... a pair of second bridges,” where the first pair of connectors are the middle two. Again, Kim shows this in Figure 4.
Claim Rejections - 35 USC § 103
Claims 5-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

And placement of the start and end points of the second pattern portion (heater track) at the innermost side of the second zone (claim 8); likewise does not patentably distinguish the claims from the prior art. 
Note that Kim controls three distinct heating zones with two pairs of electrodes, which requires the complex power supply connections shown in Figs. 3, 4 & 7-12. However, where the number of power supply electrode pairs equal to the number of independent heating zones poses no significant disadvantage, and a third heater zone (surrounding the 2nd) and third pair of electrodes is included, it would then have been possible, and obvious, to both adjust the heating power distribution and simplify power supply connections, by placing the start and end points of the second pattern portion (heater track) at the innermost side of the second zone. 
Allowable Subject Matter
Claims 17-19 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	9/29/21